Citation Nr: 0507796	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  05-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a claimed 
head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1940 to July 1945 
and received the Purple Heart Medal for combat-related 
injuries.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO which denied service 
connection for residuals of a head injury.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he suffered a head injury in service 
in 1944, and that he has current residuals therefrom, 
including, a seizure disorder, headaches, and nosebleeds.  

Shortly after the veteran's discharge from service in July 
1945, the veteran submitted claims of service connection for 
a back injury and a leg injury.  The veteran reported that 
the injuries to his back and leg occurred in December 1944 
during a rocket explosion in Belgium.  The veteran reported 
on his claim form that he was treated at the Canadian 8th 
Hospital in Antwerp, Belgium.  

An inventory of the veteran's service medical records in the 
claims file reveals that the only service medical records 
contained in the claims file are the veteran's October 1940 
enlistment examination at the time of induction; an August 
1941 record of treatment for a sprained left hand at an aid 
station in Gillis, Louisiana; and the veteran's examination 
at discharge in June 1945.  

These medical records do not show any complaints, findings or 
diagnosis of a head injury, or residuals therefrom.  For 
example, the service medical records do not show that the 
veteran was treated for seizures, headaches, or nosebleeds.  

However, the June 1945 examination at the time of discharge 
does reflect that the veteran suffered injury to his left 
foot and back and was hospitalized for three weeks in 
December 1944.  The examination report also notes that the 
veteran suffered pyoderma of the wrist and hands, in the line 
of duty.  

Despite the veteran's assertions with regard to his claims of 
service connection, it does not appear that the RO attempted 
to locate any additional service medical records, 
specifically, records showing treatment at the Canadian 8th 
Hospital in Antwerp, Belgium in December 1944.  

In a June 1946 rating decision, service connection was 
granted for pyoderma of the wrist and hands; and for a back 
injury, and a foot injury, due to explosion in combat.  

In May 1947, the veteran submitted handwritten correspondence 
from his private doctor dated April 1947.  The private doctor 
indicated that he had examined the veteran, who was injured 
in Belgium on December 16, 1944 by a German rocket explosion.  
The doctor reported that the veteran received injuries of the 
upper lumbar region of the back and a left foot fracture of 
the bones in the big toe.  The doctor also indicated that the 
veteran had many small pieces of concrete embedded in his 
skin of the back, head, face, and hands and forearms which 
caused pyoderma.  

A December 1956 VA "Certificate of Attending Physician" 
record notes that the veteran had reported to his employer's 
plant dispensary frequently for treatment of severe 
headaches.  

At a personal hearing before a Hearing Officer at the RO in 
November 1995, the veteran provided testimony in conjunction 
with claims not currently on appeal, including a claim of 
service connection for a rib injury.  The veteran testified 
that he suffered injury to his ribs during the explosion that 
he consistently maintains occurred in Antwerp, Belgium in 
December 1944.  The veteran also testified that the explosion 
blew up a concrete building and that pieces of concrete 
became embedded in his head.  The veteran testified that he 
received treatment from a private hospital to have additional 
rocks cut out of his head, and that they found four "busted 
blood vessels" which were also treated.  The veteran 
reported that he suffered blackouts.  The Hearing Officer 
indicated that he would obtain the records from the private 
hospital that was identified by the veteran.  

Pursuant to the RO's request, records from the veteran's 
private hospital were received.  The records consisted of 
emergency room and in-patient records from February and March 
1986 noting that the veteran was admitted with severe 
epistaxis, right naris.  He underwent a 
ligation/cauterization of the right ethmoidal arteries.  It 
was noted that the veteran had a history of recurrent nose 
bleeds.  

A December 1996 head computerized tomography (CT) revealed 
that the posterior fossa scans were limited in quality due to 
artifacts from a metallic rod previously behind the cervical 
spine.  There was mild to moderate cerebellar atrophy.  

A December 1996 magnetic resonance imaging (MRI) of the brain 
noted that a punctuate region of increased signal was present 
in the upper portion of the pons, which may represent 
ischemic white matter change or a smaller lacuna infarct 
within the upper portion of the brain stem.  

In December 1997, the RO received a copy of a November 1945 
award letter indicating that the veteran was awarded the 
Purple Heart Medal for wounds received as a result of enemy 
action on December 16, 1944 in the European Area.  

A VA discharge summary from July 1998 notes that the veteran 
presented with syncopal episodes.  During the last episode, 
which led to hospital admission, the veteran lost 
consciousness while driving.  The veteran described a sensory 
deficit that began several years after the trauma, and 
resulted in spells of blurry vision ending in difficulty 
understanding people and the ability to speak.  At that time, 
recovery happened in seconds to minutes with severe frontal 
headache; although resolving in a few minutes he would 
remember the event, his memory of them was not perfect.  None 
of those events progressed to loss of consciousness.  They 
resolved after a few years and the veteran never received the 
diagnosis of seizure.  He was admitted to the neurology floor 
in 1996 for what was diagnosed as vestibulopathy.  At that 
time, an MRI revealed a left temporal lobe atrophy.  The 
veteran indicated that four to five months earlier, he began 
experiencing an altercation in consciousness which was 
similar to the original events, in that he developed hazy 
vision followed by frontal headaches.  The events seemed to 
be getting more severe and, at the time of the report, had 
been followed on one or two episodes with a loss of 
consciousness.  The examiner noted that the episodes were 
never manifested by scintillating of vitreous or olfactory 
positive symptoms or vertigo.  The veteran had no history of 
encephalopathy or meningitis.  

An MRI of the brain was normal, but an artifact shadow was 
seen on the right side, and the examiner noted that it could 
be related to metal which was missed during the previous 
trauma to the head.  An EEG was obtained which showed slowing 
over the left mid-temporal area which was highly suggestive 
of seizure activity, or seizure waves.  The veteran was 
started on anticonvulsant therapy, and antiepileptic therapy, 
and was sent home with a diagnosis of complex partial 
seizure.  

In a November 1998 rating decision, service connection for 
residuals of a head injury, to include nosebleeds and a 
seizure disorder, was denied as not well-grounded.  A 
November 1998 letter purported to notify the veteran of the 
action taken.  Although a copy of the rating decision was 
attached to the letter, the letter indicated that the veteran 
had not given the RO the information needed to consider his 
claim for nose bleeding (claimed as a residual of a head 
injury).  No mention was made of a seizure disorder.  In view 
of the conflicting information provided to the veteran, the 
Board finds that the November 1998 rating decision is not 
final.

In a January 1999 statement, the veteran asserted that he 
suffered a broken nose during the explosion in Antwerp, 
Belgium.  

In February 2004, the veteran requested an increased rating 
for his skull.  

In a July 2004 statement in support of his claim, the veteran 
reported that he had steel in his head from when he was 
injured "on June 5, 1945 in Belgium."  The veteran reported 
that at the time of his x-rays in July 2004, a VA doctor 
asked him if he had any steel in his mouth or ears.  He 
answered that he did not.  However, the VA doctor evidently 
indicated that the x-rays taken showed without a doubt that 
the veteran had shrapnel in his head and that it had moved 
twice.  The veteran reported that the VA doctor noted that 
the retained shrapnel was causing his headaches.  

In an August 2004 rating decision, the RO denied service 
connection for a skull or head injury.  The RO noted that 
service connection was already denied in 1998 for seizure 
disorder and nose bleeds, which the veteran claimed were the 
residuals of an in-service head injury, and that the current 
claim was a new one because service connection had never 
previously been claimed for skull or head injury.

In his September 2004 disagreement with the August 2004 
rating, the veteran asked if VA reviewed the radiology report 
of July 7, 2004.  The Board notes that the claims file 
contains a radiology report from July 2004 that pertains to 
x-rays of only the lumbar spine.  The record does not contain 
July 2004 radiological reports pertaining to the veteran's 
skull or brain.  

In sum, the record reflects that the veteran suffered combat-
related injuries in December 1944, according to documents 
showing that the veteran was awarded the Purple Heart Medal.  
However, many questions remain unanswered with regard to the 
specifics of those injuries.  The claims file does not 
currently contain any medical evidence showing treatment for 
injuries suffered in December 1944.  Moreover, it does not 
appear that any attempts were ever made to obtain the in-
patient treatment records from the hospital at which the 
veteran was treated in December 1944 for the combat-related 
injuries that resulted in his receipt of the Purple Heart 
Medal.  Furthermore, the veteran has consistently maintained 
that he has concrete embedded in his head due to the 
explosion of a German rocket in December 1944, and the record 
reflects that the veteran has complained of severe headaches 
since at least 1956.  Recent MRI and CT scans of the brain, 
as noted 


herein above, appear to indicate that the veteran may have 
some sort of metal object, or objects in his skull.  An 
etiology has yet to be identified.  

Furthermore, pertinent law provides that if the veteran was 
engaged in combat with the enemy while in active service, the 
Secretary shall accept lay or other evidence as sufficient 
proof of service connection if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  The Board finds 
the veteran is a combat veteran.  Where a combat veteran 
alleges he suffers disability, including headaches and a 
seizure disorder due to head injury incurred in service,  38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  38 U.S.C.A. § 1154 makes it clear 
that special considerations attend the cases of combat 
veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 2002).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
the disability to service.  Competent evidence is required to 
establish the veteran's current disability and the nexus 
connecting that disability to an in service injury or 
disease.  


That is, the veteran must meet his evidentiary burden with 
respect to service connection.  Collette.  In Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996), the United States Court 
of Appeals for Veterans Claims recognized that, while 
§ 1154(b) relaxed the evidentiary requirement as to the 
evidence needed to show in-service incurrence of a disease or 
injury, there is essentially no relaxation as to the question 
of nexus to service, which requires competent medical 
evidence.  

In light of the foregoing, the Board finds that additional 
development is necessary in this case prior to the 
promulgation of a decision on the merits of the claim.  In 
particular, the AMC should obtain all in-service treatment 
records of the veteran, including, but not limited to records 
from the hospital in Belgium at which the veteran was treated 
in December 1944 for combat-related injuries.  In addition, 
any current treatment records, not already of record, showing 
treatment for headaches, nosebleeds, and/or a seizure 
disorder should be obtained and associated with the claims 
file.  In addition, the reports of all recent MRI and CT 
scans of the brain, including, but not limited to a scan from 
July 2004, should be obtained and associated with the claims 
file.

After all additional records are obtained and associated with 
the claims file, the veteran should be afforded a VA 
examination to determine the current nature and likely 
etiology of his seizure disorder, headaches, nosebleeds, and 
any other claimed residuals of a head injury.  The examiner 
should specifically address the veteran's contentions of 
having concrete embedded in his head and his contentions of 
having steel in his head, due to combat-related injuries in 
December 1944 for which he received the Purple Heart Medal.  

Accordingly, the case is remanded for the following action:

1.  The AMC should request copies of the 
veteran's service medical records and his 
personnel/administrative records, from 
the National Personnel Records Center, 
including, but not limited to, those 
service medical records showing in-
patient treatment records from a 


field hospital in Belgium noting 
treatment for combat-related injuries in 
December 1944, to include any hospital 
records separately filed.  These records 
should be associated with the claims 
file.

2.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for any 
claimed residuals of a head injury, 
including but not limited to, headaches, 
a seizure disorder and/or nosebleeds.  In 
addition, the reports of all MRI and CT 
scans of the brain, not already of 
record, should be obtained and associated 
with the claims file.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  The AMC then should schedule the 
veteran for VA neurological examination 
to determine the current nature and the 
likely etiology of the claimed in-service 
head injury and whether it is associated 
with a current seizure disorder, headache 
disorder, nosebleed, and/or any other 
brain dysfunction.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
head 


injury.  Based on his/her review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has current disability, 
including but not limited to, a seizure 
disorder, headache disorder, and/or 
nosebleeds, that are due to an in-service 
combat-related injury.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim of service connection.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


